         Case 1:17-cv-06616-VSB Document 66 Filed 04/06/21 Page 1 of 1




WRITER S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                                            April 5, 2021

Via ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York                                                        4/6/2021
40 Foley Square
New York, New York 10007                                               The Clerk’s office is directed to terminate the open
                                                                       motion at Document 59.
               Re:    Rojas et al v. Velkonel Restaurant, Inc. et al
                      Case No. 17-cv-6616 (VSB)

Dear Judge Broderick:

        We are counsel to Plaintiffs in the above-referenced case and submit this status update
jointly with Defendants.

       On March 8, 2021, Plaintiffs filed a Motion to Enforce Settlement Agreement (Dkt. Nos.
59-61). In response, Defendants offered to pay a lump-sum payment to Plaintiffs, as set forth in
their March 26, 2021 letter to the Court at Dkt. 63. We are pleased to report that as of this date,
Defendants have fully funded the settlement payment. Plaintiffs therefore respectfully request to
withdraw their Motion to Enforce.

       We thank Your Honor for considering this matter.


Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.
